Formal sitting - Palestinian Authority
Ladies and gentlemen, I am very pleased and moved to welcome here today Mahmud Abbas, the President of the Palestinian National Authority. A very warm welcome to the European Parliament, Mr President.
(Applause)
We also invited the Israeli President, Shimon Peres. Unfortunately, due to Israel's celebrations marking 60 years as a nation, the agreed appointment could not be kept. We hope that the visit by President Peres can take place soon.
Mr President, this is not the first time that you have visited the European Parliament. As I welcome you here in Strasbourg at an extremely difficult time for the Middle East and in particular for your people, the Palestinian people, I remember our last meeting in the Middle East, which took place almost two years ago - at the end of May 2007 - in Gaza. You received me at the official headquarters of the Palestinian National Authority. I will never forget our meeting, as the situation was extremely tense. At that time, you were leading delicate talks with the aim of rescuing the government of national unity, which you had formed with energy and foresight. Ten days later, an inglorious coup regrettably put an end to these efforts.
Today, you have come direct from Cairo following a stopover in Paris to meet the French President. In the last few days, some very promising talks have been held in Cairo on the formation of a Palestinian Government of national consensus.
With regard to the tragedy in the Gaza Strip, it is not without concern that the European Parliament has observed the suffering of the Palestinian people. The European Parliament has not remained silent. We demanded an immediate ceasefire. We denounced the disproportionate response taken, not only by the armed forces of Hamas, but also by civilians and international humanitarian organisations. We also decided to denounce the provocations and the rocket fire by Hamas, which regrettably - and we denounce that - continued to be aimed at Israel despite the ceasefire. This has to stop.
(Applause)
Ladies and gentlemen, I would like to pay tribute to the staff of the United Nations Relief and Works Agency (UNRWA) for the exemplary courage and sacrifice with which they have carried out their task and with which they continue to do so. On behalf of the European Parliament, we thank these men and women of the United Nations most sincerely.
(Applause)
We are calling for the peace negotiations to be resumed as soon as possible, as we are convinced that there cannot merely be a military solution to the Israeli-Palestinian conflict. As a political actor, we are now under obligation and have a responsibility to do everything we can to enable the people in the Middle East to live together in peace. A prerequisite for peace between Israel and Palestine is intra-Palestinian reconciliation. The European Parliament unreservedly supports the ongoing talks, led in particular by Egypt, to smooth the way to the formation of a Palestinian government of national consensus. Only this type of government will be in a position to ensure the required unity of the Palestinian people.
(Applause)
We urge and expect such a government to observe the fundamental principles of the peace process, to refrain from violence and to conduct peace negotiations with Israel with commitment. The European Union is prepared to work together with such a government.
The commitment of the new US President, Barack Obama, and the appointment of George Mitchell as special envoy to the Middle East are positive signs. The determination of the European Union - and I am pleased that the competent Commissioner, Mrs Ferrero-Waldner, is with us here, together with her colleague - to place all of its political and economic weight in the balance as well as the political will of numerous Arab partners indicate that a resumption and successful conclusion of the peace process on the basis of the resolutions of the United Nations and the Arab peace initiative should be possible.
President Abbas, we are grateful to you for being here today, and I say this on behalf of the European Parliament, but more particularly for myself. We have a great deal of respect and recognition for what you are doing under the most difficult of circumstances. We trust you, because you are a man of mediation, reconciliation and therefore also of peace. We wish you success.
I now invite you to take the floor and give your message to the European Parliament. A very warm welcome to the European Parliament, President Mahmud Abbas.
(Applause)
President of the Palestinian Authority (transcription of the English interpretation from the original Arabic). - In the name of God, most gracious, most merciful. Your Excellency, Mr Pöttering, President of the European Parliament, ladies and gentlemen, Members of the European Parliament, first and foremost I should like to extend my thanks to His Excellency Mr Pöttering, President of the European Parliament, and to you for giving me this opportunity to speak before this august Assembly.
I have come to you from Palestine, whose people are suffering from one of the longest military occupations in modern history. Palestine has been deeply wounded by the most violent, dire and horrific military aggression, an aggression that has targeted the lives of children, women and the elderly, as well as their houses, livelihoods, farms, plants and schools. It has targeted drinking water, sewage systems and electricity, as well as hospitals, facilities, roads and bridges.
Yes, the Israeli war has targeted first and foremost the livelihoods of my people, its infrastructure and its future, as well as the future of its Palestinian state for which we have long worked together and for the establishment of which we are still working.
You have witnessed, along with the rest of the world, the burnt and scattered remains of children. You have heard the calls of men, the appeals of children and women who lost most of their family members. Yes, you have seen the mother who was murdered while holding her babies in her arms. You have seen the father who lost the lives of his five children because of rocket attacks, and the girl Balousha who slept next to her sisters and woke to the sound of explosions that killed them all, and the hundreds of children whose houses collapsed and fell on their heads.
You have also seen the Al-Fahura school, which was considered to be safe by the people of Jabalia, who took refuge in it, and how bombshells claimed the lives of those innocent refugees, with the result that over 40 people perished. These people had families, they had names, they had stories, ambitions and hopes. In addition, over 100 people were wounded.
Along with those innocent victims fell the values of human conscience, the principles of the United Nations and its duties to protect international peace and security. You may also recall that the headquarters of the United Nations, its schools, clinics, food and medical warehouses were not spared this insane war against our peaceful and resilient people in Gaza.
I have come to you, ladies and gentlemen, from Palestine bearing a question by a boy named Luay who lost his eyesight because of bombs. He asked me who would give back to his eyes the light of hope, the light of life and to his people the light of freedom and peace.
Yes, ladies and gentlemen, those were terrible scenes and pictures. This was the aftermath of this war which led to the deaths of over 1 400 martyrs, with over 5 000 injured, the majority of whom were innocent civilians, and a high percentage of whom were children, women and the elderly. About 500 of the wounded are still in a critical condition and are dying by the day, in addition to a total destruction of over 4 000 homes, buildings, and about 20 000 other homes.
This means that about 90 000 people became homeless and were displaced. In addition to wide-ranging destruction of electricity systems, water systems, sewage systems, in addition to roads and vital facilities, public and private buildings, this Israeli war has claimed the fruit of the blood and sweat of our Palestinian people, hundreds of thousands of Palestinian people who worked all their lives and lost the fruit of this work. It has also destroyed what the Palestinian National Authority has established over 15 years.
Much of this infrastructure and many of these facilities were thanks to the contributions of your countries and other friendly countries.
This is the scene of the aftermath of this war. This is in parallel to another type of aggression against our lands, our farmers and our national economy that happens on a daily basis in the West Bank.
The Israeli settlement has not stopped at all. The policies of settlement led to the continuation in building the wall of separation, as well as to an increase in roadblocks, checkpoints and barriers besieging the cities, villages and little towns and refugee camps in the West Bank, including Jerusalem.
On the contrary, bids for settlement units have increased 17-fold in the last year in comparison with the year that preceded Anapolis. The checkpoints have increased from 580 to 660.
Military incursions have not stopped, nor have the daily arrests and sometimes assassinations of citizens; the bullying by settlers and their armed incursions and burning of homes which happened in Hebron, Nablus and other areas; and the terrorist attacks conducted by settlers against farmers in the olive season, which is considered by our people the symbol of peace and life, and not just the livelihood for tens of thousands of Palestinian families.
This tragic scene of Israeli incursions and aggressions in the West Bank, including Eastern Jerusalem, confirms to us and to the world that what is going on is an aggression against the entire Palestinian people, its future and its legitimate national rights. It is an aggression and a war against the future of peace and dedicated international efforts that have been deployed for its establishment.
This unjust embargo on our people in Gaza and the war against it was but an episode in a continuous series of measures aiming at separating Gaza from the rest of the Occupied Palestinian lands, and also at marginalising Gaza and marginalising all of our people, and preventing our people from attaining their ultimate goal: an end to occupation, gaining freedom and the right to self-determination and the establishment of an independent Palestinian state on the lands that were occupied in 1967, with Eastern Jerusalem as its capital.
This is confirmed by the escalating settlement policies, despite all the efforts and agreements, including the George Mitchell report in 2001, the last of which was the Anapolis Agreement, which promised the Palestinian people a state at the end of 2008. However, the culmination of this Anapolis Agreement was a destructive war in Gaza and a settlement war in the West Bank, including Jerusalem.
The world declared in Anapolis the failure of unilateral and military solutions. We also declared that Israel should be committed to putting an end to settlement activities in order to pave the way towards a political process that will put an end to occupation and will be the fulfilment of the right of a two-state solution - a Palestinian state and an Israeli state. However, reality proves to us that Israel is still governed by a military and settlement mentality, even though its leaders speak about the two-state solution.
We must not deal with Israel as if it were a state above accountability, above international law. We must put an end to such practices and we must hold the leaders of Israel accountable for their violations of international and humanitarian law.
(Applause)
At the same time, we should like to stress that the success of relief and aid operations, as well as resettling families whose homes were destroyed, necessitates the lifting of embargoes, opening checkpoints and crossings, as well as holding Israel accountable to its commitment in the Agreement on Movement and Crossing of 2005, which would lead to the flow of aid, equipment and materials necessary for reconstruction and the normal movement of goods and individuals. This applies to all crossings in Gaza - not just the Rafah crossing - and also applies to the freedom of movement in the West Bank and the security corridors between the West Bank and Gaza to stress the unity of the Palestinian land and its economy.
Here I should like to commend the efforts of UNRWA for its continuous work, in spite of all obstructions and obstacles, to help our people. I call upon your organisation and other organisations to support its efforts in all fields.
National reconciliation and the establishment of a national reconciliation government constitute one of our priorities. We have opened the door for this reconciliation that will put an end to divisions and upheaval, and also to calls for separation between Gaza and the West Bank. We warned against falling into this trap that Israel wants us to fall into.
Therefore, at the beginning of June we called for an unconditional dialogue. We accepted the Egyptian working paper. Our doors are still open; we will not allow the division of our people and of its geographical unity; we shall continue our dedicated efforts to deal with any attempt at separation.
We know the intentions and the plans of the regional forces and tendencies which support separation and encourage it. These forces obstruct the Egyptian solution that will put an end to internal disputes and divisions. This solution is seconded at an Arab level by the Arab League and by Security Council resolution 1860, in the drafting of which I personally participated, together with Arab and European ministers.
I should like to stress that we shall continue deploying our efforts towards reaching our most noble aim, which is to find a solution for the Arab-Palestinian cause, because the status quo leaves the future unknown and leaves our people victims of the policies of war, aggression and extremism.
Once we achieve a government of national reconciliation, based on a programme that is supported by Arab and international parties, that will allow us to oversee crossings, as well as reconstruction efforts, to the benefit of our people and of preparations for presidential and legislative elections.
I hope that will receive your support, and I also hope you will help us in organising such elections and overseeing them, as was the case in 1996 and 2006. We also hope to be able to count on your support in order to release the President of the Palestinian Legislative Council and all MPs who were arrested and are still prisoners of Israel.
(Applause)
The essence of the conflict in our region is the Israeli occupation. It is a conflict between the hopes and aspirations of our people to rid themselves of this occupation and the attempt by Israel to destroy these aspirations, as well as obstructing international efforts that aim towards establishing a Palestinian state by peaceful means.
Our people look to you and to all peace- and justice-loving nations and call upon you: the time has come for the international community to assume its legal, political and moral responsibilities in order to provide adequate international protection for it and enable it to get rid of this occupation and to live in peace and freedom. Here I should like to stress again our request and your request to send international forces in order to protect our people.
We have heard about international and Arab efforts to reconstruct Gaza. It is true that these efforts should be deployed as soon as possible in order for our people to regain hope and trust, but we wonder how long Israel will be given a free hand to destroy the assets and infrastructure of Arab people.
Therefore the international community must prevent the repetition of those past events, and should also call on Israel to stop its destructive policies. I should like to repeat my thanks to the European Commission for its help in reconstructing the establishments and the institutions of the Palestinian Authority. I should like to stress that serious and comprehensive negotiations cannot be continued without a complete halt to settlement - including what is known as natural extension - and to all settlement blocks and all types of embargo.
I should like to confirm to you that the achievements of the Palestinian Government with regard to strengthening peace, public order and stability cannot be ignored by any party. Israel should be committed to its deadlines and also should stop undermining the efforts of the Palestinian Government by means of incursions and arrests. It should also respect the legal and security status of the Palestinian authority, in addition to enabling the Government to implement its vital economic projects, without using pretexts such as the G areas and other examples.
We can no longer negotiate about the end of occupation. What we need is a complete end to occupation - i.e. of the land that has been occupied since 5 June 1967, as was stated by the road map. We cannot go back to negotiating over partial and ancillary issues, while a solution to the main cause - the end of occupation - remains absent and there is an escalation in settlement seeking to strengthen and deepen this occupation, as well as the arrest of 11 000 Palestinians prisoners. This, and only this, will enable the peace process to regain its credibility with regard to our people and the people of the area as a whole.
What we need, ladies and gentlemen, is the reconstruction of Gaza, but also the reconstruction of the peace process. This is our collective responsibility. Europe, which upheld in the past - and is still upholding - the principles of security and justice in our region and in the world, must stress today, more than at any time, its role in a comprehensive and clear partnership with President Obama's Administration, the Quartet and the international community. The election of President Obama and his declared stances, in addition to his initiative in appointing Mr George Mitchell as his special envoy, are encouraging initiatives that will smooth the path of negotiations and the entire political process.
I should like to say, in all honesty, that our Arab decision is to implement the Arab peace initiative - the Arab peace initiative which is part of the road map, and has become an Islamic peace initiative including 57 Muslim countries. This initiative should be fully complemented.
As I said before, this initiative is part of the road map that was adopted in the Security Council, according to resolution 1515. We cannot pick and choose and negotiate about its foundations that are based on international law. This is the last opportunity we have for true and just peace in our region. All parties, especially Israel, and the Quartet, should be loud and honest about this.
We must point out that the Arab peace initiative has become an Islamic initiative as well. It is an initiative that calls for land for peace. As soon as Israel withdraws from all occupied territories, 57 Arab and Muslim countries will be willing to normalise their relationships with Israel. This is an historic opportunity that must not be wasted.
Ladies and gentlemen, the scenes of death and destruction shook the conscience and the feelings of millions of people around the world, including European friendly countries. Our people appreciate this lively human conscience, but we must stress in this regard that the people of Palestine will not lose its will for freedom and life. They look forward to your support in their struggle to achieve their right to freedom and independence, to be able to build their future and to be able to give to their children their right to a safe life, a developed school and a bright future in their homeland - this homeland that deserves life and security.
Ladies and gentlemen, our great Palestinian poet, Mahmoud Darwish, said time and again, 'This land is worth living for'. In this regard, I should like to extend my deep thanks and gratitude to you, on behalf of the people of this great poet, for hosting the activities of his commemoration. This poet is the symbol of Palestinian patriotism. He is the poet of humanity.
To Mahmoud Darwish I say: 'Your poem, that has yet to be written, about the children of Gaza, their suffering and their hopes, will be written by a poet from among those children who upheld your spirit, just as you upheld their cause and their little dreams'. Thank you for listening.
(Sustained applause)
President Abbas, I would like to thank you very much on behalf of the European Parliament for coming here to Strasbourg and speaking to us. We now have the joint task of working for peace. We in the European Union and the European Parliament want to be honest brokers of peace. We want the people of Israel to live within secure borders and we want the people of Palestine to live within secure borders. Our starting point is human dignity. Palestinian girls work just as hard in school as Israeli girls. Israeli boys love playing football just as much as Palestinian boys. The time must come for peaceful co-existence of the kind which we have in Europe. That is our wish for the Middle East.
We wish you, President Abbas, every success in all your efforts to bring about peace. A secure Palestinian state and also a secure Israeli state, and this comment is addressed to Israel, must not remain a future vision. This must become reality and it must happen within our lifetime. If we really want this to come about, then we will be able to achieve it.
(Applause)
Mr President, I would like to thank you. If circumstances permit, we will meet again on 23 and 24 February. The Bureau of the Euro-Mediterranean Parliamentary Assembly has asked me to visit Palestine and Israel. I will head a delegation which will travel to Gaza and we will also visit areas of southern Israel. If your diary allows, and I hope that this will be possible, we will meet in Ramallah. I will, of course, also be visiting Jerusalem.
We want to help - and this comes both from our head and from our heart - to make peace possible between Israel and Palestine, between Palestine and Israel in the Middle East.
President Abbas, we would like to thank you for your hard work and to encourage you to continue on the road of reconciliation, compromise and peace. We would like to thank you for your visit to the European Parliament.
(Applause)
- Madam President, four months ago a Polish engineer was kidnapped in Pakistan. He is being held by his Taliban captors, who threaten to execute him today if their demands are not met. I appeal to this House to support the Governments of Poland and Pakistan in their efforts to secure the release of my countryman.